                                UNITED STATE DISTRICT COURT
                                EASTER DISTRICT OF KENTUCKY
                                    NORTHERN DIVISION
                                       AT COVINGTON

CIVIL ACTION NO. 20-96-DLB-CJS

GREATER CINCINNATI NORTHERN
KENTUCKY APARTMENT ASSOCIATION, et al.                                                        PLAINTIFFS

v.

JOHN C. MIDDLETON, in his oﬃcial capacity
as Circuit Clerk for the 16th Judicial Division, et al.                                     DEFENDANTS

                     Memorandum of Law of Amici Curiae
                                             Introduction
        The Plaintiﬀs seek an injunction from this Court that would subject hundreds of

thousands of Kentuckians to set-outs following a district court’s eviction order in any one of

Kentucky’s 120 counties.1 These Plaintiﬀs have a heavy burden to bear to get such extraordinary

relief. They must establish that:
        • they are “likely to succeed on the merits,”
        • they are “likely to suﬀer irreparable harm in the absence of preliminary relief,” and
        • that “the balance of equities tips in [their] favor.”
Finally, having prevailed on each of those factors with actual proof, they must show “that an

injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S. Ct.

365, 374, 172 L. Ed. 2d 249 (2008).
1. In the face of a known, immediate, unprecedented, and spiraling threat to
   public health and safety, Plaintiffs have provided no proof of irreparable
   harm to support their extraordinary request.
        When deciding whether Plaintiﬀs have met these weighty questions with proof to satisfy

the Court that they are worthy of sweeping relief at this early stage in litigation, the Court must


1Plaintiffs request relief from this Court “only” in Kenton, Boone, and Campbell County, Kentucky’s third,
fourth, and eighth most populous counties, respectively. Plaintiffs’ Emergency Motion, p. 1. Population data at
https://en.wikipedia.org/wiki/List_of_counties_in_Kentucky. Meanwhile, the parties, the Court, and amici
know well that this Court’s decision regarding preliminary relief in “only” three counties will ultimately impact
Kentuckians regardless of what county they happen to call home.

                                                       1
confront the unavoidable, widely-known, dangerous and deadly facts2 about the moment in which

we find ourselves and contrast those with the paucity of proof Plaintiﬀs have provided to the

Court of their own harms. The following questions will be relevant to the Court’s flexible exercise

balancing harms and equities:
        • What harms have the Plaintiﬀs proven they will suﬀer without preliminary relief
          from the Court?
        • What concessions, programs, or accommodations are available to Plaintiﬀs in
          the time of COVID–19?
        • What have the Plaintiﬀs done to mitigate any harm they face going forward?
          What steps have they taken to alleviate their own financial hardship to date?
        • Relatedly, what remedies are still available to landlords through the court system
          to help them avoid harm? Have they availed themselves of those remedies?
        • What is likely to occur if landlords across Kentucky are allowed to set-out
          homerenters during a global pandemic? How many people will likely be
          aﬀected? In what ways will those people be aﬀected?
        Taken holistically, as will be discussed below, Courts have unanimously declined to

provide landlords the kind of relief Plaintiﬀs seek here in every jurisdiction which has decided the

question. The question (not a close question) is even more easily answered because the Plaintiﬀs

have brought no proof that would support a finding of irreparable harm to the Court, much less

proof of harm that would outweigh the catastrophic, exponential harm of an eviction crisis on top

of an ongoing global pandemic and economic crisis.




2 The  facts regarding the novel coronavirus, SARS-CoV-2, are widely known and of which it would be
appropriate for the Court to simply take judicial notice. It is a deadly, highly contagious, never-before-seen
virus. Many who are fortunate enough to survive it are left with damage to heart, brain, and (of course) lung
tissue and other likely permanent conditions. As reported in Science on April 17, “‘[The disease] can attack
almost anything in the body with devastating consequences,’ says cardiologist Harlan Krumholz of Yale
University and Yale-New Haven Hospital, who is leading multiple efforts to gather clinical data on COVID-19.
‘Its ferocity is breathtaking and humbling.’” “How does coronavirus kill? Clinicians trace a ferocious rampage
through the body from brain to toes” at https://www.sciencemag.org/news/2020/04/how-does-
coronavirus-kill-clinicians-trace-ferocious-rampage-through-body-brain-toes.
Already, more than 157,000 Americans have not been lucky enough to survive COVID-19 and each day, more
than 1,000 more Americans die as a result of our collective inability/unwillingness to do what it takes to
control its spread. https://covidtracking.com/data

                                                      2
          In stark contrast to the known dangers—biological, sociological, economic—of

SARS‑CoV-2, the Plaintiﬀs come to Court complaining vaguely of “several”3 tenants who will

not pay rent despite their (alleged) ability to pay. In this action, Plaintiﬀs have not:

           • named those tenants,
           • numbered those tenants,
           • proven those tenants have the ability to pay,
           • articulated the steps they have taken to avoid experiencing financial hardship
             themselves in this extraordinary moment,
           • provided any proof whatsoever that they are experiencing any actual hardship.4

          Of course, proof of actual hardship is necessary to prevail in a Motion for Temporary

Injunction: it is Plaintiﬀs’ burden to prove they will be “irreparably harmed” without preliminary

relief from the Court. Here, the only hardship amici can discern from Plaintiﬀs’ pleadings is the

vague, unsubstantiated allegation that “GCNKAA members have apartments and other rental

properties in Kenton, Campbell, and Boone Counties who have been adversely impacted by the

challenged orders and which have adversely impacted the GCNKAA as it deprives the

GCNKAA membership of resources that are otherwise paid toward member dues.” Member.

3   Plaintiffs’ Complaint, ¶¶ 15, 19, and 22.
4 Thisis not to suggest that Plaintiffs are not experiencing actual hardship. Rather, simply to say that they have
not produced any evidence of such hardship in support of their motion for injunctive relief.
As an Illinois court recently said in JL Properties Group B LLC et al. v. Pritzker, “This opinion should not be
read to minimize the significant harm that has likely been inflicted on Plaintiffs. Housing providers are not
immune from the economic havoc that COVID-19 has wreaked in this state, and across the country. Having
once been a small business landlord, the undersigned is sympathetic to Plaintiffs' struggles. While the Court
acknowledges the economic devastation to Plaintiffs, however, the balance of harm tips substantially in the
Governor's favor. This is true on all ten of the asserted claims. Indeed, as to each count, even if Plaintiffs
established the elements of their claims and had a reasonable likelihood of success on the merits, a balancing
of harms would necessitate denial of an injunction.” JL Properties Group B LLC et al. v. Pritzker, Will County
Circuit Court (Ill.) 20-CH-601, pp. 45-46.
Note that while the Court in JL Properties Group B LLC found the landlords had “likely” suffered “significant
harm” and “acknowledge[d] the economic devastation to Plaintiffs”, the Court found that the public interest
and equities would still require denying the landlords’ request for injunctive relief even if they had showed they
would likely win.
Meanwhile, in this case before this Court, Plaintiffs have provided no actual evidence to support a finding that
the nonpayment of these “several” tenants have harmed or will harm the Plaintiffs in any way, much less that
they have suffered “significant harm” or “economic devastation.”

                                                        3
Dues.5 The individual landlord Plaintiﬀs, meanwhile, provide no evidence that nonpayment from

the “several” residents who “literally6 have thumbed their noses”7 at Plaintiﬀs has materially

harmed them in the slightest.

           With no evidence of actual harm, the Plaintiﬀs cannot show irreparable harm and

certainly cannot prevail when balancing the equities between a claimed-but-unsubstantiated

injury and the very real actual injuries—pecuniary and physical—that would flow if the Court

were to allow Kentuckians to be set-out during a global pandemic. While amici’s brief will provide

information to the Court regarding the equities and public interests at stake, the Court’s analysis
of Plaintiﬀs’ Motion for Injunctive Relief can begin and end with the Plaintiﬀs’ failure to support

their request for extraordinary relief with any actual evidence of the harm they have experienced

or will experience.

2. The Courts never “closed to landlords for the nonpayment of rent.”
           The very first sentence of the very first page of Plaintiﬀs’ Complaint (and nearly identical

Motion for Temporary Injunction) contains a gross mischaracterization of the eﬀect of the

Defendants’ actions and orders on landlords. Plaintiﬀs claim, “This action challenges Kentucky

Governor Andrew Beshear’s closing of Kentucky Courts to landlords for nonpayment of rent,

while leaving those same courts open for tenants to sue landlords….” Plaintiﬀs’ Complaint, ¶ 1.8

           Here’s the truth: not a single Order or action by the Defendants impaired Plaintiﬀs’ ability to

file collections actions for breach of contract against the “several” homerenters Plaintiﬀs complain refuse


5 It bears noting here that even this allegation of loss of member dues is not supported by any numbers or
other facts that would allow the Court to discern the amount of harm Plaintiff GCNKAA has suffered as a
result of the member dues it has lost.
6   Not literally.
7   Plaintiffs’ Complaint, ¶ 1.
8 As a procedural matter, it is not clear why one of the Plaintiffs, Anduril Strategy, LLC, is continuing to collect
rent, attempt to file eviction actions, and conduct business in the Commonwealth. Anduril Strategy, LLC is a
business in bad standing and “pending dissolution” according to the Secretary of State’s records available at
https://web.sos.ky.gov/ftsearch/.
“An entity administratively dissolved continues its existence but shall not carry on any business except that
necessary to wind up and liquidate its business and affairs.” K.R.S. 14A.7-020(3)

                                                         4
to pay rent. Such an action is the appropriate—and only—action that would result in Plaintiﬀs

getting a money judgment against these nose-thumbing renters: a forcible detainer complaint only

determines the parties’ right to possession of the premises. In this summary proceeding, courts

cannot issue a money judgment against a party. Again, at any time during the last five months (and

even today), Plaintiﬀs can file actions in any small claims court, district court, or circuit court in

the Commonwealth.

           So, when Plaintiﬀs complain that Governor Beshear’s Orders are “not narrowly tailored”

because they didn’t “require[] tenants to make a showing they are unable to pay due to
COVID‑19”9 or some other proposal, Plaintiﬀs ignore the fact that Defendants’ Orders left in

place the one legitimate avenue Plaintiﬀs have to collect money damages against a non-paying

homerenter: a collections action. Governor Beshear did not need to impose on the Courts and the

litigants some pre-litigation hoops-jumping exercise to means-test a person’s ability to pay: that

process already exists: a collection action.

           The answer to Plaintiﬀs’ whining over nonpaying renters isn’t a federal lawsuit

challenging the constitutionality of the emergency measures the Governor and the Kentucky

Supreme Court put in place to protect everyone during an emerging pandemic. The answer to

nonpayment is a simple breach of contract claim. File it! Get a money judgment! File a wage

garnishment! Sweep a bank account! If the judgment debtor doesn’t have the ability to pay the

judgment, he or she can object to the garnishment and a judge can determine the debtors’ ability

to pay. That process already exists. It’s been open to the Plaintiﬀs this entire time.

           If Plaintiﬀs had devoted 10% of the energy they’ve devoted to this case to filing routine

breach of contract claims, they’d be garnishing those “several” renters’ wages right now.

Kentucky is a very creditor-friendly state. Last year, the National Consumer Law Center graded

each state based on the basic protections each state has in place to protect debtors from aggressive




9   Plaintiffs’ Complaint at ¶ 52.

                                                    5
or abusive creditors.10 Kentucky was one of five states to earn an “F” grade. In Kentucky,

creditors can garnish any wages in excess of $217.50/week. They can sweep the entire contents of

a debtors’ bank account.

         Plaintiﬀs’ claim that Defendants’ “clos[ed] the Courts to landlords for the

non‑payment of rent” is simply false.11 The only proper remedy in Kentucky to recover unpaid

rent is filing a collection action. Nothing in Defendants’ Orders ever impeded Plaintiﬀs’ ability to

file breach of contract claims and execute upon the judgments they could have received if they

had only availed themselves of that ever-present option.
         Yes, Governor Beshear’s Orders prohibit law enforcement from setting out Kentuckians

following the adjudication of a forcible detainer complaint. Yes, based on the obvious public

health threat of conducting crowded eviction dockets during a pandemic, the logistical challenges

of providing remote proceedings that satisfied due process concerns, and Governor Beshear’s

Executive Orders, the Kentucky Supreme Court justifiably suspended for a period of time the

filing of forcible detainer actions.12 The Kentucky Supreme Court has now completely lifted (over

amici’s bitter objections) those restrictions.

         So, it would be accurate to say that Governor Beshear’s Orders have impeded landlords’

ability to gain physical possession of their rental property during a global pandemic. It would be

accurate to say that the Kentucky Supreme Court temporarily suspended landlords’ ability to

prosecute cases to recover physical possession of their rental property during a global pandemic.

As discussed below, courts across the country have found measures like these to be appropriate

responses to an emerging threat. Such an outcome is especially obvious when, as here, the Orders

10 “No Fresh Start: How States Still Allow Debt Collectors to Push Families into Poverty” at http://bit.ly/rpt-
no-fresh-start. Kentucky’s provisions are in the “State Summaries” in Appendix G.
11Likewise, the implication that the Kentucky Supreme Court “le[ft] those same courts open [only] for tenants
to sue landlords” while landlords had no access to the court is also false. See, Plaintiffs’ Complaint at ¶ 1.
Both sides had equal access to the courts to sue and be sued.
12 Additionally, each party has the right to a jury trial in a forcible detainer action. It is nonsense to allow
forcible detainer actions to proceed at a time when the court system is still grappling with how to safely and
fairly provide litigants the right to a trial by jury. The Kentucky Supreme Court was right to suspend eviction
filings and should have kept that sensible restriction in place longer.

                                                        6
1) explicitly said that nothing in the Governor’s Orders obviates a renters’ obligation to pay rent

and 2) nothing in the Defendants’ Orders impedes a landlord from filing a breach of contract

claim to recover the money it is owed.

       Instead, the Landlord-Plaintiﬀs here want the power to evict because they view it as a

more eﬃcient way to extract money from people. Because money damages are not a remedy a

Plaintiﬀ can receive in a forcible detainer action, amici believe using a forcible detainer action as a

means to collect money borders on abuse of process. Plaintiﬀs complain of willful nonpayment of

rent. Fine: there is a court-provided remedy available to them right now that they can use to
protect themselves from financial harm. Using eviction as a collection tool is like using a

medication for an oﬀ-label use: it may be eﬀective for that purpose, but it wasn’t designed for that

purpose and a doctor is certainly under no obligation to prescribe it for that purpose. No

provision in the Constitution guarantees businesses access to the most eﬃcient methods of

extracting money from their customers, access to the sharpest tool in the shed with which they

can threaten debtors. Especially in times like these.

3. Courts across the country find eviction moratoriums reasonable,
   necessary responses to global pandemic and concomitant economic crisis.
       Governors and mayors and courts and city councils across the country have issued orders

protecting renters from eviction during the ongoing coronavirus pandemic. Landlords have

challenged these protections in various jurisdictions. Five courts have ruled on the

constitutionality of the restrictions on evictions.

       All five Courts denied the landlords’ request for immediate relief from those emergency

measures elected oﬃcials have taken to protect the public. These oﬃcials, courts find, are acting

on “an emergent problem…to which swift and urgent attention was required.” Arizona Order, p.

3.




                                                      7
     Location        Court                             Outcome

     New York        United States District Court,     Court denied landlords’ motion for summary judgment;
                     Southern District of New York     granted Governor’s motion for summary judgment; dismissed
                                                       action. Order

     Connecticut     United States District Court,     Court denied landlords’ motions for temporary restraining
                     District of Connecticut           order or preliminary injunction stating, “Plaintiﬀs have failed
                                                       to satisfy the standards necessary…as a matter of law.” Order,
                                                       p.39.

     Arizona         Superior Court of Arizona,        Court denied landlords’ request for mandamus relief from
                     Maricopa County                   Governor’s eviction moratorium, finding the eviction
                                                       restrictions “substantial[ly] advanc[ed a] legitimate state
                                                       interest.” Order, p. 9.

     Illinois        Will County Circuit Court,        Court denied landlords’ motion for preliminary injunction,
                     12th Division                     dismissing certain claims and finding that “the balance of
                                                       equities tilts strongly in favor of the public’s and State’s
                                                       interest in preserving public health for all.” Order, p. 45.

     San Francisco   Superior Court of the State of    Court denied landlords’ motion for peremptory write of
                     California, County of San         mandate because the city ordinance was a “reasonable exercise
                     Francisco                         of police power to promote public welfare.” Order, p. 2.

          No court in America has struck down restrictions placed on landlords during our ongoing

pandemic and economic crisis as unconstitutional, as Executive overreach, or for some other reason.

Instead, each court that has considered the various issues raised by landlords has easily found that

the disastrous consequences of allowing homerenters to be evicted from their homes during a

pandemic outweigh the relatively modest restrictions placed on landlords during this perilous

time.13

          This Court should do the same (and fast) because this litigation has placed the lives of

hundreds of thousands of Kentuckians’ lives in limbo—not knowing whether they and their

families will be able to stay #HealthyAtHome next week or whether they and their things will be

set out on the street if they have nowhere else to go.

13 Of course, amici do not suggest that this Court uphold the legality of the Governor and Supreme Court’s
actions taken to mitigate the spread of SARS-CoV-2 simply because the courts that have considered the
question are in unanimous agreement. Rather, amici urge the Court to review the detailed, painstaking analysis
in the other courts’ Orders and find, as they did, that the limited restrictions imposed on landlords in Kentucky
during an emergency are reasonable, measured, appropriate responses to a novel and highly contagious virus
that affects the body in ways we are only beginning to understand. Find, as the other courts have, that the clear
public interest in physical health, bodily integrity, and housing stability easily outweighs landlords’ interest in
physical possession of their rental property.

                                                        8
4. Governments have provided significant relief to landlords during this
   crisis.
        Reading the landlords’ Complaint and statements to the media14, the Court might be

under the impression that every level of government has forgotten or ignored the needs of

oppressed landlords during this pandemic. Plaintiﬀs complain they are “still responsible for

paying mortgages, property taxes, utilities, security, managers, government-imposed fees,

employee salaries, property maintenance costs, and a host of other [unnamed] expenses….”

Plaintiﬀs’ Complaint, p. 12, ¶ 34. In fact, governments across the country at every level have

passed laws, created programs, and issued orders to assist landlords during this time. These
measures are relevant to the Court’s obligation to measure the balance of the equities, assess the

nature and likelihood of Plaintiﬀs’ harm, and consider the public interest(s) at stake.

        Mortgage Loans
        The CARES Act allows any borrower with a mortgage backed by a government‑sponsored

entity (GSE) like Fannie Mae or Freddie Mac to receive a 180-day mortgage forbearance from

their mortgage servicer.15 25% of all residential mortgages are backed by a GSE. Borrowers may

renew the forbearance period for an additional 180 days. The program is not limited to

owner‑occupied homes; it is available to landlords, as well. The Urban Institute estimates that the

federal moratorium covers over one quarter of all rental units in the U.S. and almost half of all

multifamily rental units.16 The actual figure is higher, because the Urban Institute estimate does

not include units in Low Income Housing Tax Credit properties, rent subsidy programs like



14See, for example, this statement to Spectrum News by Plaintiffs’ counsel, Chris Weist: “The landlord bills
don’t stop right. The states still want their tax money, the states still want their utility money, the mortgage
companies still want their money…”
15CARES Act § 4023 available at: https://library.nclc.org/sec-4023-forbearance-residential-mortgage-loan-
payments-multifamily-properties-federally-backed. And, see generally, “Learn about mortgage relief options
and protections” at https://www.consumerfinance.gov/coronavirus/mortgage-and-housing-assistance/
mortgage-relief/
16 See Laurie Goodman, Karan Kaul & Michael Neal, The CARES Act Eviction Moratorium
Covers All Federally Financed Rentals--That’s One in Four US Rental Units, Urb. Inst. (Apr. 2,
2020), available at https://www.urban.org/urban-wire/cares-act-eviction-moratorium-covers-all-federally-
financed-rentals-thats-one-four-us-rental-units.

                                                        9
Section 8, and public housing.17 The multifamily mortgages are eligible for up to six months of

mortgage forbearance.18

        How many members of the GCNKAA are currently benefitting from mortgage payment

forbearances available to them as a part of the CARES Act? As an organization representing the

owners of “more than 100,000 apartment homes” in northern Kentucky, the numbers would

suggest that the mortgages on at least half of the multifamily dwellings owned by its members are

eligible for mortgage forbearance. Complaint, ¶ 11. GCNKAA claims that its membership is

“routinely adversely aﬀected by the No Eviction Orders” but does not mention the availability of
mortgage forbearance to its members under the CARES Act or the rates at which its members

have availed themselves of this relief.19

        Even if these CARES Act-based programs are unavailable to the three landlords in this

case, these companies are clearly sophisticated businesses with access to attorneys. They have the

capacity to negotiate a loan modification or forbearance with their lenders during this time.

Advice on how to proceed is freely available on the internet.20 In any event, no evidence is in the

record as to what steps, if any, Plaintiﬀs have taken to reduce or renegotiate with their creditors

their own mortgage payments in the last five months.

        Utilities
        Utility bills are among the bills Plaintiﬀs grouse that they are still obligated to pay to

support their claim that Kentucky’s Governor and Supreme Court’s actions have imposed a deep

17Id. (“Our estimates only cover federally financed units in single-family and multifamily
properties and exclude units covered by LIHTC, federal assistance or voucher programs.”).
18See, “Freddie Mac, Fannie Mae Extend Multifamily Forbearance, Offer Relief to Landlords and Renters,” at
https://www.forbes.com/sites/dimawilliams/2020/06/29/freddie-mac-fannie-mae-extend-multifamily-
forbearance-offer-relief-to-landlords-and-renters/#70ca77238473
19Indeed, Plaintiffs provide no numbers to provide the Court some sense of the scope and scale of the
Plaintiffs’ claimed injuries. Instead, GCNKAA says the Defendants’ actions affect “numerous members”.
Complaint, ¶ 12. The individual Plaintiffs only claim that each have “several tenants” who refuse to pay.
Complaint ¶¶ 15, 19, and 22. Is the Court to strike down important, necessary protections for renters across
the Commonwealth because of three landlords’ “several” obstinate tenants?
20See, for example, “Issues Facing Commercial Mortgage Lenders in the COVID-19 Pandemic” at https://
www.natlawreview.com/article/issues-facing-commercial-mortgage-lenders-covid-19-pandemic.

                                                     10
hardship on them. “The states still want their utility money,” they say.21 Yet, Governor Beshear’s

own May 8th Executive Order suspends all “disconnections due to non-payment by all entities

that provide natural gas, water, wastewater, or electric utility service within the Commonwealth.”

Executive Order 2020-323, ¶ 6. Now, just like Governor Beshear’s Executive Orders explicitly

never relieve homerenters from their obligation to pay rent, Governor Beshear’s Executive Order

prohibiting utility shutoﬀs does not “reliev[e] any individual of the obligation to pay for a utility

service provided.” However, Plaintiﬀs cannot (with any intellectual consistency, anyway) support

a claim of hardship imposed on them by Governor Beshear’s restrictions on evictions by
complaining that they still have to pay utility bills when the same Executive Order they’re suing

over also temporarily removes the consequences of landlords failing to pay those utility bills.22

           Property Taxes
           Similarly, the Plaintiﬀs complain they are “still responsible for paying …property taxes”

because “the states still want their tax money.” See Plaintiﬀs’ Complaint at ¶ 34, Weist at fn. 2. In

fact, property taxes are not “due” to the state until November 2 and are not delinquent until

January 1 of the following year.23 Plaintiﬀs’ complaint that the Commonwealth has not reduced or

forbore property tax obligations not due until November sounds about as rational as a child

complaining they have received no Christmas presents in July. It is not a serious complaint.

           Payroll and Lost Rents
           Plaintiﬀs also complain that they are still obligated to pay “employee salaries” while

somehow omitting the fact that the federal government created the Payroll Protection Program as

part of the CARES Act.24 This program, administered by the Small Business Administration, has

21   See Plaintiffs’ counsel’s statement to Spectrum News.
22Perhaps Plaintiffs did not know about the protections related to utility shut-offs before now? That would be
one way to explain including the need to pay utilities immediately as one of the hardships imposed upon them
by the Governor’s restrictions on evictions.
23See, generally, Kentucky’s property tax calendar at https://revenue.ky.gov/Property/Pages/
TheCollectionProcessforPropertyTaxBills.aspx
24Once again, Plaintiffs’ complaints are not supported by any actual evidence of what their monthly payroll
obligations are, what their decline in revenue has been, the loans they have needed to take to make payroll. No
evidence of actual hardship.

                                                       11
delivered more than $350,000,000,000 to small businesses across the country to help them cover

payroll during the pandemic.25 The program is available to any company with fewer than 500

employees and allows employers to receive a loan in an amount equal to 2.5 months of the

company’s monthly payroll. Amounts spent on 1) payroll, 2) mortgage payments, and 3) utilities

over a 24-week loan period are fully forgivable. The Plaintiﬀs do not mention the availability of the

Paycheck Protection Program in their Complaint or Motion for Temporary Injunction. Nor do

they mention whether they received any PPP loans or even whether they attempted to take

advantage of this program that was set up to assist businesses like them.
          Simultaneously, a diﬀerent CARES Act program—the Economic Injury Disaster Loan

(EIDL)—is also available to landlords to help those businesses suﬀering an economic injury as a

result of the pandemic. In applying for this program, the SBA explicitly asks landlords to identify

“Lost Rents Due to the Disaster.”26




Loans up to the first $10,000 made through the EIDL program do not need to be repaid. After

that, the loans carry 3.75% interest (an extremely low interest rate for a commercial loan) over a

thirty-year repayment period with the first payment deferred for a year.27

          Did the Plaintiﬀs in this case apply for and receive any PPP or EIDL loans? If so, why are

they complaining about not being able to evict people when they received assistance from the

government to make their ends meet while people’s lives were turned upside down by an

25 See, generally, Paycheck Protection Program at https://www.sba.gov/funding-programs/loans/coronavirus-
relief-options/paycheck-protection-program.
26   See the second page of the Streamlined Process Requirements at https://covid19relief.sba.gov/#/.
27   See, Overview at https://www.sba.gov/funding-programs/disaster-assistance/coronavirus-covid-19

                                                      12
unprecedented pandemic and unemployment crisis? If not, why are they complaining about not

being able to evict people when they didn’t even try to receive assistance from the government to

make their ends meet while people’s lives were turned upside down by an unprecedented

pandemic and unemployment crisis?

           Without providing any financial details, the Plaintiﬀs also complain of ongoing fees to

property management companies. Landlords who structure their businesses so as to rely on

management companies rather than their own employees have a similar obligation to be in

conversation with those management companies who do have employees and are eligible for
Payroll Protection Program loans. Landlords using management companies that are receiving

what is essentially free government money can rightfully expect a discount on their management

fees for the duration of the government benefit. If Plaintiﬀs failed to negotiate those reductions,

that is not the Court’s problem, nor should it be made the problem of Kentuckians who rent their

homes by allowing Plaintiﬀs to take a flop on the soccer field and complain of rough treatment

from the government.

           Unemployment Benefits
           Far from assistance to landlords being “noticeably absent”28 during the pandemic, the

laws passed and orders issued (by Defendant Beshear himself ) made multiple avenues of relief

available to landlords during this diﬃcult time. (These measures are beyond the self-help options

available to Plaintiﬀs—sophisticated businesses with access to bankers, advisers, and counsel—

that they are more than capable of pursuing.) Failing to mention the availability of mortgage

forbearance under the CARES Act to roughly 50% of the GCNKAA’s members29, remaining

silent about the Paycheck Protection Program, pretending that Governor Beshear had not

prohibited shutting oﬀ utilities if Plaintiﬀs or its members could not pay them during a pandemic

—these omissions strain the Plaintiﬀs’ duty of candor to the Court.



28   Plaintiffs’ Complaint, ¶ 34
29   Assuming 50% of multifamily mortgages are backed by a GSE.

                                                    13
        Perhaps most galling, however, is the attention Plaintiﬀs devote to expanded

unemployment insurance benefits and their attempt to frame those benefits as exclusively

assistance to renters—as though Plaintiﬀs themselves have not benefitted mightily from the federal

government’s decision to expand the categories of eligibility and increase the amounts paid to Americans

forced to stay home, whether home is rented or owned, during a global pandemic. Plaintiﬀs devote seven

paragraphs (4 of the 12 pages of their factual allegations) in their Complaint to 1) describe the

unemployment insurance programs, 2) take a detour for a few of those paragraphs to oﬀer some

criticism of the structure of the program, and 3) hand-wring about the “loopholes” that might
allow low-wage workers to receive “windfalls” during a global pandemic. Complaint, ¶¶28-33.

Then, in a single paragraph (¶34), they attempt to contrast the assistance available to

homerenters (which “abound”) with the “noticeably absent” help available to landlords.30

        Plaintiﬀs’ rhetorical legerdemain attempts to elide past the rather obvious fact that the

federal government’s decision to expand unemployment benefits is one of the primary reasons

many homerenters are able to pay their rent at all. It’s the reason Plaintiﬀs only have a problem of

nonpayment with “several” of their homerenters, rather than “most.” The Urban Institute

estimated in July that approximately 6 million homerenters live in a household that experienced a

job loss during the pandemic.31 The researchers found that the expanded benefits oﬀered to

Americans unable to work because of the pandemic kept the number of rent-burdened

households “stable” at 2.4 million. “With no benefit, that number would have climbed as high as

4.6 million,” they said. And, the $600/week benefit prevented almost 1.5 million households from




30Plaintiffs devote zero paragraphs to the well-documented problems Kentuckians have had in actually
accessing these “abounding” benefits. A July 20, 2020 report from WFPL said that more than 68,000
Kentuckians were still waiting on their claims to be resolved—5,000 have been waiting since March. “Well-
Connected Kentucky Unemployment Director Quietly Fired Amid Crisis” at https://wfpl.org/kycir-well-
connected-unemployment-director-quietly-fired-amid-crisis/ For many Kentuckians, unemployment insurance
benefits feel less like a “windfall” and more like a shove down the stairs.
31 “Reducing
           the Amount of Federal Unemployment Insurance Would Increase Rent Burden for Millions of
Households” at https://urbn.is/3g9ouTa.

                                                   14
joining the 1.2 million Americans who are currently spending more than 50% of their monthly

income on rent.32




        If this lawsuit were actually about avoiding financial hardship rather than scoring political

points, it wouldn’t be a lawsuit at all: Plaintiﬀs would be spending their time instead lobbying

Kentucky’s federal delegation to extend the $600/week across-the-board increase in benefits

under the Federal Pandemic Unemployment Compensation (FPUC) program. These payments

are as much a benefit to these landlords as they are to the laid-oﬀ Kentuckians who receive it.33

Those enhanced payments expired on July 31; the end of those payments (especially while there

are 14 million more unemployed people than jobs available34) poses a graver threat to Plaintiﬀs’


32Id. The Urban Institute notes that spending more than 30% of a household’s monthly income on rent is the
“generally accepted threshold” for housing affordability. Amici arrive at the 1.5 million figure by subtracting
the 1.2 million households who are still paying more than 50% of their monthly income on rent (even with the
$600/week pandemic unemployment assistance) from the 2.7 million households that the Urban Institute
expect to pay more than 50% of their income toward rent. Now that the $600 payment has expired (July 31),
we can expect the number of severely rent-burdened households in America to double in the coming months.
33Indeed, of all the businesses adversely affected by the economic consequences of the social distancing
measures required by COVID-19, the business of owning rental property is likely one of the least-hard-hit
sectors. Bars, restaurants, churches, day cares, hotels: their work has been made virtually impossible by the
pandemic and social distancing measures still necessary to prevent the spread of SARS-CoV-2. Because they
provide an essential service (indeed, housing is even more essential as “home” is now also “office” and
“school” for many Kentuckians), most Kentuckians will devote the first dollars they get to securing their
housing so they can remain #HealthyAtHome.
34 “Joblessness
              remains at historic levels” at https://www.epi.org/blog/joblessness-remains-at-historic-levels-
the-extra-600-in-ui-benefits-expires-next-week-congress-must-extend-it/

                                                      15
bottom lines than the measures Defendants have taken to protect homerenters, law enforcement,

court personnel, litigants, and the public from a deadly and spreading virus.

5. Everyone needs more time.
         The landlords in this case ask the Court to allow it the extreme remedy of forcing

someone from their home during a pandemic and economic crisis. Plaintiﬀs ask for this remedy to

be available to them despite the facts that: 1) many government programs have been crafted

specifically to benefit them, 2) they are the indirect beneficiaries of other expensive government

programs (unemployment benefits, emergency stimulus payments, etc), 3) they have (and have
had) the ability to file collections actions right now against non-paying homerenters, 4) they have

not proven any actual financial harm as a result of the “several” nose-thumbing renters they each

have, and 5) evicting people from their homes is dangerous, deadly, and completely inhumane

right now.

         Everyone involved in the eviction process needs more time:
         • The Governor needs more time to process the backlog of unemployment insurance
           benefits.
         • The Courts need more time to develop eviction processes that are uniform, safe, and
           fair. What is happening right now across Kentucky’s 120 counties is neither uniform,
           nor safe, nor fair. That’s frustrating to amici and needlessly dangerous and destabilizing
           to Kentuckians. Evictions should be rare in normal times, they must be rare in a
           pandemic. To make that imperative a reality, it will require developing new processes
           with input from all stakeholders. That work can’t happen in a tsunami.35



35 The Court should note three facts when considering the potential scope of the tsunami of evictions about to
hit Kentucky’s most vulnerable people and communities. First, the Kentucky Supreme Court provided almost
no notice that it was going to allow evictions for nonpayment of rent beginning on August 1. Many landlords
and their lawyers may not have been prepared to file on the first day (or week) they could file.
Second, as mentioned above, the additional $600/week pandemic unemployment insurance benefit expired
on July 31. September 1 is going to come soon and rent will be due once again and when it does, many
thousands more Kentuckians won’t be able to pay rent.
Third, landlords who are currently prohibited from filing evictions for nonpayment of rent because they own
CARES Act-protected properties will begin to be able to file those on August 24th. Taken together, these
three factors would mean absolute disaster for tens of thousands of Kentuckians if the Court finds Governor
Beshear’s prohibition on set-outs unconstitutional.

                                                     16
        • Local governments and agencies need more time to spin up programs to distribute
          the rental assistance funding in the CARES Act that they have yet to receive from the
          federal government. For example, a report on Monday explained that a Shelbyville
          homerenter “will eventually be able apply for rent relief through the Kentucky Housing
          Corporation, but as of Friday morning, that agency had not yet received its portion of
          the CARES Act funding through the U.S. Department of Housing and Urban
          Development— even though the agency finished the application process in June.” Ryan
          Van Velzer, “Kentucky’s Eviction Crisis Delayed, Not Averted” August 10, 2020 at
          https://wfpl.org/kentuckys-eviction-crisis-delayed-not-averted/.
        • Landlords need more time to apply for rental assistance in the few areas (including
          Louisville) that have received the rental assistance funding in the CARES Act.
          Louisville has $22,000,000 earmarked for rental assistance for which landlords can
          apply to cover missed rent payments. According to an August 5 story in LEO Weekly,
          the uptake rate in Louisville among landlords for this rental assistance has been
          extremely low. Marilyn Harris with Louisville Metro’s Oﬃce of Housing said, “[her]
          department has only received 13 requests for money from landlords.” Danielle Grady,
          “Here is how you can get rental help because million$ await” (August 5, 2020 at
          https://www.leoweekly.com/2020/08/here-is-how-you-can-get-rental-help-because-
          million-await/
        • Congress needs more time to pass additional coronavirus aid.
        • Homerenters need more time to get back to work, get those unemployment benefits,
          get the rental assistance36 available to them, or get out of the rented home and move
          back in with mom.
        Everyone needs more time. Everyone hears the egg timer ticking on the counter.

Everyone hears it. Everyone is working hard to beat the clock. Plaintiﬀs are asking this Court to

pick up the egg timer, spin the dial to high noon, and make it ding.

        The Court should do no such thing.

                                              Conclusion
        Plaintiﬀs have oﬀered no proof of their actual harm. Meanwhile, Kentuckians are getting

sick and dying every day from a virus we have yet to get under control. Plaintiﬀs ask this Court to


36 Rental assistance is also available in Louisville directly to homerenters. In that same LEO Weekly story
linked above, the Neighborhood Place said they’d been able to distribute rental assistance from a pool of
$6,000,000 to about 100 homerenters.

                                                       17
elevate their right to physical possession of their residential rental property above Kentuckians’

rights to be secure in their homes—rented or owned—during a pandemic and economic crisis.

It’s not a serious request (and not one that Plaintiﬀs have even come close to showing they are

worthy of even if it were). No one is cancelling rent. Everyone who owes rent is subject to a

collection action and garnishment. If the Plaintiﬀs haven’t availed themselves of that option to

collect the money owed to them, that’s their problem, not Defendants’ and not this Courts’.

        The Governor and the federal government have made Orders and created programs to

assist landlords like Plaintiﬀs. The additional relief Plaintiﬀs are seeking from this Court—the
right to put people on the street during a global pandemic—is a dark, cynical, and wholly

unsupported request.

        The Court should quickly deny Plaintiﬀs’ Motion for a Temporary Injunction so that the

Governor, Kentucky Supreme Court, and organizations like amici can get back to the work of

actually trying to be helpful in a crisis.

                                              Respectfully submitted,

                                              /s/ Ben Carter………………….
                                              Ben Carter
                                              Kentucky Equal Justice Center
                                              222 South 1st Street, Suite 305
                                              Louisville, KY 40202
                                              ben@kyequaljustice.org
                                              502-303-4062
                                              On behalf of Amici Curiae




                                                 18
